internal_revenue_service number release date index number ------------------------------------------- ------------------------------- ------------------------ --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-100900-05 date date date z y x date state -------------- --------------- --------------------------------- ------------------------------------ legend ------------------------------------------------------------ ------------------------------------------------------------ dear -------------- this letter is in response to your request dated date on behalf of x seeking inadvertent termination relief under sec_1362 of the internal_revenue_code -------------------------- ------------------------- ---------------------- ---------------------- --------------------- date date date date relevant facts to be as follows x was incorporated on date in accordance with the based on the materials submitted and representations within we understand the facts plr-100900-05 laws of state under the name of y initially y was not formed with the intent of running x’s business but on date x was incorporated by transferring its assets to y y’s name was then changed to x x made an election to be treated as an s_corporation on date effective date some of the stock of x was transferred to z an ineligible s_corporation shareholder on date thereby terminating x’s s_corporation_election law and analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1361 defines a s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines asmall business corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate other than a_trust described in sec_1361 and other than an organization described in c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock under sec_1362 an election to be an s_corporation will be terminated whenever the corporation ceases to be a small_business_corporation sec_1362 provides that a corporation is treated as continuing to be a s_corporation during the period specified by the secretary if an election under sec_1362 by any corporation was terminated under paragraph or of sec_1362 the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the terminating event steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to that period sec_1_1362-4 of the income_tax regulations provides that for purposes of a the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent s rep no 97th cong 2d sess 1982_2_cb_718 in discussing sec_1362 of the code provides in part as follows plr-100900-05 if the internal_revenue_service determines tha t a corporation s subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts conclusion based on the information submitted and the representations made we conclude that x’s s_corporation_election terminated as a result of the transfer of x’s stock to z an ineligible shareholder we further conclude that such a termination was inadvertent within the meaning of sec_1362 of the code consequently we rule that x will be treated as continuing to be an s_corporation from date thereafter provided that x’s s election otherwise is not terminated under sec_1362 federal_income_tax consequences of the facts described above under any other provision of the code in particular no opinion is expresses or implied as to whether x otherwise qualifies as a subchapter_s_corporation under sec_1361 the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer who requested it sec_6110 of except as specifically ruled upon above no opinion is expressed as to the plr-100900-05 letter_ruling will be sent to the taxpayer_representative in accordance with the power_of_attorney on file with this office a copy of this sincerely s dianna k miosi dianna miosi chief branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
